Case: 13-40517      Document: 00512491634         Page: 1    Date Filed: 01/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 13-40517                           January 7, 2014
                                                                              Lyle W. Cayce
JIMMY DIAZ,                                                                        Clerk


                                                 Plaintiff-Appellant

v.

B. ALDERSON, Police Officer; SERGEANT RODRIGUEZ; POLICE CHIEF
MARK WICKER; SERGEANT JESSE GARZA; CLUTE MUNICIPALITY(S);
PUBLIC SERVANT JESSE SOLEY; OFFICER ANDERSON BRANDON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:11-CV-545


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jimmy Diaz, Texas prisoner # 1737301, filed a 42 U.S.C. § 1983
complaint against law enforcement officials. The district court denied Diaz’s
motion for leave to file a supplemental response to Defendants’ motion for
summary judgment and dismissal.              Diaz appeals this order.         The district
court’s docket sheet reflects that Diaz’s § 1983 complaint remains pending.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40517    Document: 00512491634    Page: 2   Date Filed: 01/07/2014


                                No. 13-40517

      We must sua sponte examine whether we have jurisdiction to consider
the appeal. See Martin v. Halliburton, 618 F.3d 476, 481 (5th Cir. 2010).
Federal appellate courts only have jurisdiction over appeals from (1) final
orders pursuant to 28 U.S.C. § 1291; (2) orders that are deemed final due to a
jurisprudential exception, such as the collateral order doctrine; (3)
interlocutory orders specified in 28 U.S.C. § 1292(a); and (4) interlocutory
orders that are properly certified for appeal by the district court pursuant to
Federal Rule of Civil Procedure 54(b) or § 1292(b). Dardar v. Lafourche Realty
Co., 849 F.2d 955, 957 (5th Cir. 1988); Save the Bay, Inc. v. U.S. Army, 639
F.2d 1100, 1102 & n.3 (5th Cir. 1981). The order denying Diaz’s motion for
leave to file a supplemental response to Defendants’ motion for summary
judgment and dismissal does not fall within any of these categories.
      Accordingly, we lack jurisdiction to consider the appeal, and the appeal
is DISMISSED. Diaz’s motion for leave to proceed in forma pauperis on appeal
is DENIED.




                                      2